 
                           
                Case: 1:19-cv-00189-MRB       Doc #: 112 Filed: 08/25/21 Page: 1 of 3 PAGEID #: 3140




                                      IN THE UNITED STATES DISTRICT COURT
                                       FOR THE SOUTHERN DISTRICT OF OHIO


             SLUSH PUPPIE LIMITED,
                                                                   CASE NO. 1:19-cv-00189-MRB
                                     Plaintiff,
                                                                   Judge Michael R. Barrett
                             v.

             THE ICEE COMPANY,

                                     Defendant.


                SECOND DECLARATION OF DAN FACHNER IN SUPPORT OF ICEE’S MOTION
                                FOR PRELIMINARY INJUNCTION

                      I, Dan Fachner, declare and state the following:

                      1.     I am over the age of 18 and have personal knowledge of the following. If called

             as a witness, I could and would testify competently thereto.

                      2.     I make this declaration in support of Defendant The ICEE Company’s (“ICEE”)

             Motion for Preliminary Injunction, and specifically to correct an error in my previous declaration

             submitted on April 16, 2021.

                      3.     I serve as President and CEO of J&J Snack Foods Corp., which owns 100% of

             The ICEE Company, and I have served as the president and/or CEO of The ICEE Company

             since 1997.

                      4.     In my April 16, 2021 declaration, at paragraph 24, I stated:

                      I also understand that Rose Marketing, a company that sells candy, is still
                      displaying SLUSH PUPPIE® products on its website. Rose Marketing is not an
                      authorized licensee of ICEE, but instead appears to have been illegally authorized
                      by SPL.

             I am submitting this declaration to correct an error in that paragraph.

                      5.     While it was correct that SPL at one time illegally authorized Rose Marketing to
 
                           
                Case: 1:19-cv-00189-MRB       Doc #: 112 Filed: 08/25/21 Page: 2 of 3 PAGEID #: 3141




             sell SLUSH PUPPIE® products, by the time I submitted my declaration on April 16, 2021, Rose

             Marketing was an authorized licensee of ICEE, and therefore the products that appeared on Rose

             Marketing’s website at that time (and now) were properly licensed.

                      6.     ICEE’s licensing program for the SLUSH PUPPIE® brand is run by its licensing

             agent, Design Plus, which is a U.S.-based company. Design Plus has, in turn, authorized a sub-

             agent, called Pink Key Licensing Ltd., to identify and sign up licensees for the SLUSH

             PUPPIE® brand in the U.K. and certain European markets.

                      7.     When I signed by my declaration, I was under the misimpression that Rose

             Marketing was still an illegal “licensee” of SPL’s, and I was not aware that Pink Key and Design

             Plus had contacted them. I now understand that Design Plus and Pink Key identified Rose

             Marketing as a licensee for the SLUSH PUPPIE® brand, in part because of their prior

             (unauthorized) relationship with SPL. I now understand that, on October 1, 2020, ICEE entered

             into a licensing agreement with Rose Marketing. That agreement was signed on ICEE’s behalf

             by Natalie Peterson, our Senior Director of Marketing.

                      8.     After that time, I now understand that Rose Marketing developed, under the

             supervision of ICEE’s agents at Design Plus and Pink Key, various confectionary products.

             Design Plus and Pink Key authorized the use of the SLUSH PUPPIE® brand on those products,

             and Rose Marketing was then free to sell them to the public. Rose Marketing started offering

             properly licensed SLUSH PUPPIE® products in the first quarter of 2021.

                      9.     Therefore, the products currently shown on the Rose Marketing website are

             properly licensed by ICEE and are not infringements.

                      I declare under penalty of perjury under the laws of the United States of America that the

             foregoing is true and correct. Executed on August 24, 2021.



                                                               2
 
                           
                Case: 1:19-cv-00189-MRB       Doc #: 112 Filed: 08/25/21 Page: 3 of 3 PAGEID #: 3142




                                                             Dan Fachner




                                                         3
